DETAILED ACTION
1.          Claims 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 12/08/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
6.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            Claim 30 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph.

Double Patenting
8.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.         Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,887,839 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending application (hereinafter “Application”) with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 24 of the Patent:
Application, Claim 18:
A method of wireless communication performed by a user equipment (UE), comprising: monitoring a wakeup signal search space (WUS-SS) set for a physical downlink control channel (PDCCH) wakeup signal (WUS) in a slot associated with the WUS-SS set, wherein PDCCH overbooking is not permitted for the slot; and detecting the PDCCH WUS in the WUS-SS set based on monitoring the WUS-SS set.


Patent, Claim 1:
A method of wireless communication performed by a user equipment (UE), comprising: monitoring a wakeup signal search space (WUS-SS) set for a physical downlink control channel (PDCCH) wakeup signal (WUS), wherein the WUS-SS is associated with an overbooking rule that indicates whether PDCCH overbooking is permitted for a slot associated with the WUS-SS set; and detecting the PDCCH WUS in the WUS-SS set based at least in part on monitoring the WUS-SS set.

Claim 10:
The method of claim 1, wherein the overbooking rule indicates that the PDCCH overbooking is not permitted for the slot with the WUS-SS set.


Claims 1-17 and 19-30 of the Application correspond to claims 2-9 and 11-30 of the Patent with obvious word variations and are also rejected. For example,
Claim 1 of the Application corresponds to claims 24 and 10 of the Patent;
Claim 2 of the Application corresponds to claim 25 of the Patent;
Claim 3 of the Application corresponds to claim 26 of the Patent;
Claim 4 of the Application corresponds to claim 4 of the Patent;
Claim 5 of the Application corresponds to claim 5 of the Patent;
Claim 6 of the Application corresponds to claim 5 of the Patent;
Claim 7 of the Application corresponds to claim 6 of the Patent;
Claim 8 of the Application corresponds to claim 7 of the Patent;
Claim 9 of the Application corresponds to claim 8 of the Patent;
Claim 10 of the Application corresponds to claim 10 of the Patent;
Claim 11 of the Application corresponds to claim 11 of the Patent;
Claim 12 of the Application corresponds to claim 12 of the Patent;
Claim 13 of the Application corresponds to claim 13 of the Patent;
Claim 14 of the Application corresponds to claims 12 and/or 13 of the Patent;
Claim 15 of the Application corresponds to claim 13 of the Patent;
Claim 16 of the Application corresponds to claims 12 and/or 13 of the Patent;
Claim 17 of the Application corresponds to claims 12 and/or 13 of the Patent;
Claim 19 of the Application corresponds to claims 5 or 26 of the Patent;
Claim 20 of the Application corresponds to claim 5 of the Patent;
Claim 21 of the Application corresponds to claim 10 of the Patent;
Claim 22 of the Application corresponds to claim 5 of the Patent;
Claim 23 of the Application corresponds to claims 12 and/or 13 of the Patent;
Claim 24 of the Application corresponds to claims 12 and/or 13 of the Patent;
Claim 25 of the Application corresponds to claims 12 and/or 13 of the Patent;
Claim 26 of the Application corresponds to claims 12 and/or 13 of the Patent;
Claim 27 of the Application corresponds to claim 27 of the Patent;
Claim 28 of the Application corresponds to claim 28 of the Patent;
Claim 29 of the Application corresponds to claim 28 of the Patent; and 
Claim 30 of the Application corresponds to claims 29 and 10 of the Patent.

Claim Rejections - 35 USC § 103
10.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.          Claims 1, 5, 6, 11, 18-20, 22, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0064170 A1 to Seo (hereinafter “Seo”) in view of United States Patent Application Publication 2020/0280959 A1 to Sharma et al. (hereinafter “Sharma”).
            Regarding Claim 1, Seo discloses a user equipment (UE) for wireless communication (Seo: Figure 13 with [0085-0088] – illustrates and describes a communication device.), comprising: 
     a memory (Seo: Figure 13, element 1320.); and 
     one or more processors operatively coupled to the memory, the memory and the one or more processors (Seo: Figure 13, element 1310.) configured to: 
          monitor a wakeup signal search space (WUS-SS) set for a physical downlink control channel (PDCCH) wakeup signal (WUS) in a slot associated with the WUS-SS set (Seo: [0008] – “…a method of transceiving a signal, which is transceived with a base station by a user equipment in a carrier aggregation applied wireless communication system, according to one embodiment of the present invention includes the steps of receiving a wakeup message for a secondary component carrier in a sleep state from the base station through a primary component carrier, initiating a monitoring of the secondary component carrier after receiving the wakeup message…” See also [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”); and 
          detect the PDCCH WUS in the WUS-SS set based on at least in part on monitoring the WUS-SS set (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.” The act of “detecting” is committed in the search space set.).
            Although Seo discloses the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only, in order to decrease a blind decoding count (Seo: [0067]), Seo does not specifically disclose wherein PDCCH overbooking is not permitted for the slot associated with a wake-up signal service set.
            However, Sharma discloses PDCCH overbooking is not permitted for the slot [associated with a wake-up signal service set] (Sharma: [0091-0093] – corresponds to only some WUS patterns/sequences (or service sets) allowed or permitted to have blind decoding performed on by UE. See also [0033-0036]. Examiner notes an overbooking of the PDCCH corresponds to a threshold amount of blind decoding in PDCCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment of Seo in view of the user equipment of Sharma to restrict the amount of PDCCH overbooking for the reasons of reducing battery power consumption.
            Regarding Claim 5, the combination of Seo and Sharma discloses the UE of claim 1, wherein Seo further discloses the WUS-SS set is associated with a search space type (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”).
            Regarding Claim 6, the combination of Seo and Sharma discloses the UE of claim 5, wherein Seo further discloses the search space type comprises a common search space (CSS) (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”).
            Regarding Claim 11, the combination of Seo and Sharma discloses the UE of claim 1, wherein Seo further discloses the PDCCH WUS is configured to be monitored in a search space set by the UE (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”)

            Claims 18-20 and 22, directed to a method embodiment of claims 1, 5, 6, and 11, recite similar features as claims 1, 5, 6, and 11 and are therefore rejected upon the same grounds as claims 1, 5, 6, and 11. Please see above rejections of claims 1, 5, 6, and 11.
            Claim 27-29, directed to an article of manufacture embodiment of claims 1, 5, and 6, recite similar features as claims 1, 5, and 6 and are therefore rejected upon the same grounds as claims 1, 5, and 6. Please see above rejections of claims 1, 5, and 6.
            Although both Seo and Sharma discuss various means for implementing the scheme for determining PDCCH WUS (Seo: [0091-0092]; Sharma: [0042]), Seo nor Sharma specifically disclose the implementation may be performed via a non-transitory computer-readable medium. However, since a computer-readable medium is a well-established form of storing computer-implemented instructions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to apply the steps for determining PDCCH WUS as described by the combination onto a non-transitory storage medium for the purpose of reducing cost and hardware complexity issues.            

            Regarding Claim 30, Seo discloses an apparatus for wireless communication (Seo: Figure 13 with [0085-0088] – illustrates and describes a communication device.), comprising:
     means for (Seo: [0091-0092] – corresponds to software/firmware implementations. See also [0063-0068] for an algorithm for implementation.) monitoring a wakeup signal search space (WUS-SS) set for a physical downlink control channel (PDCCH) wakeup signal (WUS) in a slot associated with the WUS-SS set (Seo: [0008] – “…a method of transceiving a signal, which is transceived with a base station by a user equipment in a carrier aggregation applied wireless communication system, according to one embodiment of the present invention includes the steps of receiving a wakeup message for a secondary component carrier in a sleep state from the base station through a primary component carrier, initiating a monitoring of the secondary component carrier after receiving the wakeup message…” See also [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”); and 
          means for (Seo: [0091-0092] – corresponds to software/firmware implementations. See also [0063-0068] for an algorithm for implementation.) detecting the PDCCH WUS in the WUS-SS set based on at least in part on monitoring the WUS-SS set (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.” The act of “detecting” is committed in the search space set.).
            Although Seo discloses the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only, in order to decrease a blind decoding count (Seo: [0067]), Seo does not specifically disclose wherein PDCCH overbooking is not permitted for the slot associated with a wake-up signal service set.
            However, Sharma discloses PDCCH overbooking is not permitted for the slot [associated with a wake-up signal service set] (Sharma: [0091-0093] – corresponds to only some WUS patterns/sequences (or service sets) allowed or permitted to have blind decoding performed on by UE. See also [0033-0036]. Examiner notes an overbooking of the PDCCH corresponds to a threshold amount of blind decoding in PDCCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment of Seo in view of the user equipment of Sharma to restrict the amount of PDCCH overbooking for the reasons of reducing battery power consumption.            

12.         Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of non-patent literature document “Wake-Up signaling for C-DRX” to Qualcomm Inc. (hereinafter “Qualcomm1”), available August 21, 2017.
            Regarding Claim 2, Seo discloses the UE of claim 1, but does not expressly disclose
     wherein the one or more processors are further configured to receive a signaling communication that includes an indication of the WUS-SS set, wherein monitoring the WUS-SS set for the PDCCH WUS comprises:
monitoring the WUS-SS set based at least in part on the indication of the WUS-SS set.
            However, Qualcomm1 discloses 
     receiv[ing] a signaling communication that includes an indication of the WUS-SS set (Qualcomm1: pages 2-3, section 2.2.1 – corresponds to the UE receiving an advanced grant indication (AGI) that includes an indication of whether the UE should monitor specific search spaces or group-specific search spaces for WUS.), wherein one or more processors, when monitoring the WUS-SS set for the PDCCH WUS comprises:
          monitor[ing] the WUS-SS set based at least in part on the indication of the WUS-SS set (Qualcomm1: pages 2-3, section 2.2.1 – corresponds to the UE receiving an advanced grant indication (AGI) that includes an indication of whether the UE should monitor specific search spaces or group-specific search spaces for WUS. See also section 2.1 and Conclusion.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of the combination in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.
            Regarding Claim 3, the combination of Seo, Sharma, and Qualcomm1 discloses the UE of claim 2, wherein Qualcomm1 further discloses the indication of the WUS-SS set comprises: 
      a search space set identifier associated with the WUS-SS set (Qualcomm1: page 3, section 2.2.1 – “UEs may be configured to monitor the common search space for the AGI with a special RNTI. The set of UE which are monitoring the same search space would share the AGI. gNB is aware of this set of UEs and would aggregate the AGI across the set of UE. If any UE in the set needs to be woken up for ON duration PDCCH monitoring, the entire set will be woken up. As an enhancement, UE identifiers for subset of the group may be carried in the payload to further qualify that the AGI is only for those identified UEs.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of the combination in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.
            Regarding Claim 4, the combination of Seo, Sharma, and Qualcomm1 discloses the UE of claim 2, wherein Qualcomm1 further discloses the signaling communication comprises at least one of:
     a radio resource control (RRC) communication, a medium access control (MAC) control element (MAC-CE) communication, or a downlink control information (DCI) communication (Qualcomm1: page 4 – “Proposal 2: Wake-up signalling is supported by the method of advanced grant indication, which is special DCI that tells UE whether a grant should be expected in the upcoming DRX on duration.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of the combination in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.
            Regarding Claim 7, the combination of Seo and Sharma discloses the UE of claim 6, but does not explicitly disclose wherein the CSS is a default search space type for the WUS-SS set.
            However, Qualcomm1 suggests that the CSS is a default search space type for the WUS-SS set (Qualcomm1: page 3 – a “default” search space is referred to a common search space because an entire group of UEs to search versus a specific search space wherein only one UE for a search space.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of Seo in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.
            Regarding Claim 8, the combination of Seo and Sharma discloses the UE of claim 6, but does not expressly disclose wherein the search space type, associated with the WUS-SS set, is indicated in a signaling communication.
            However, Qualcomm1 discloses the search space type, associated with the WUS-SS set, is indicated in a signaling communication (Qualcomm1: page 3, section 2.2.1 – “UEs may be configured to monitor the common search space for the AGI with a special RNTI. The set of UE which are monitoring the same search space would share the AGI. gNB is aware of this set of UEs and would aggregate the AGI across the set of UE. If any UE in the set needs to be woken up for ON duration PDCCH monitoring, the entire set will be woken up. As an enhancement, UE identifiers for subset of the group may be carried in the payload to further qualify that the AGI is only for those identified UEs.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the wake-up signaling of the combination in view of the wake-up signaling of Qualcomm1 to indicate UE-specific search space sets or group-specific search space sets for the reasons of increasing power savings in the UE.            
            

13.         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Sharma, and further in view of United States Patent Application Publication 2020/0092813 A1 to Kim et al. (hereinafter “Kim”) claiming benefit to and fully-supported by foreign application number 10-2018-0110465, filed September 14, 2018.
            Regarding Claim 9, the combination of Seo and Sharma discloses the UE of claim 1, wherein the WUS-SS set is associated with a WUS common search space (CSS) type (Seo: [0067] – “…in order to decrease a blind decoding count, the wakeup message or the dummy PDCCH may be transmitted in a restrictive search space (e.g., a common search space, a UE-specific search space, etc.) only.”); but does not expressly disclose
     wherein the WUS CSS type, associated with the WUS-SS set, is indicated by:
          a cell-specific radio resource control (RRC) configuration included in a signaling communication, or
          a UE-specific RRC configuration included in the signaling communication.
            However, Kim discloses wherein the WUS CSS type, associated with the WUS-SS set, is indicated by a cell-specific radio resource control (RRC) configuration included in a signaling communication (Kim: [0101-0102] – common search space information is configured by upper layer signaling such as RRC. See also [0143-0144] and [0168-0179] – search space sets are configure in the control resource set that is transmitted in RRC as part of the wake-up signaling (WUS) method. See also [0010-0011].), or a UE-specific RRC configuration included in the signaling communication (Kim: [0101-0102] – UE-specific search space information is configured by upper layer signaling such as RRC. See also [0143-0144] and [0168-0179] – search space sets are configure in the control resource set that is transmitted in RRC as part of the wake-up signaling (WUS) method.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of Kim to identify search spaces for the reasons of reserving power for receiving PDCCH without wasting power for wake-up signals.

14.          Claims 12-17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seo and Sharma, and further in view of United States Patent Application Publication 2019/0254110 A1 to He et al. (hereinafter “He”).
            Regarding Claim 12, the combination of Seo and Sharma discloses the UE of claim 11, but does not explicitly disclose wherein an aggregation level, for the PDCCH WUS in the search space set, is configured separately from an aggregation level for another search space set associated with the UE.
            However, He discloses an aggregation level, for the PDCCH WUS in the search space set, is configured separately from an aggregation level for another search space set associated with the UE (He: [0179-0181] and [0260] – UE-specific or UE-group specific PDCC WUS may be configured with different aggregation levels as received in a parameter set.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 13, the combination of Seo, Sharma, and He discloses the UE of claim 12, wherein He further discloses the aggregation level, for the PDCCH WUS in the search space set, is configured separately from an aggregation level that is not for the PDCCH WUS in the search space set associated with the UE (He: [0179-0181] and [0260] – PDCC WUS may be configured with different aggregation levels than PDSCH or PUSCH as received in a parameter set.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 14, the combination of Seo and Sharma discloses the UE of claim 11, but does not expressly disclose a quantity of PDCCH candidates, for the PDCCH WUS in the search space set, is configured separately from an aggregation level and a quantity of PDCCH candidates for another search space set associated with the UE.
            However, He discloses a quantity of PDCCH candidates, for the PDCCH WUS in the search space set, is configured separately from an aggregation level and a quantity of PDCCH candidates for another search space set associated with the UE (He: [0179-0181] and [0260] – UE-specific or UE-group specific PDCC WUS may be configured with different aggregation levels and PDCCH candidates as received in a parameter set.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 15, the combination of Seo, Sharma, and He discloses the UE of claim 14, wherein He further discloses the quantity of PDCCH candidates, for the PDCCH WUS in the search space set, is configured separately from a quantity of PDCCH candidates that is not for the PDCCH WUS in the search space set associated with the UE (He: [0179-0181] and [0260] – PDCC WUS may be configured with different aggregation levels and PDCCH candidates than PDSCH or PUSCH as received in a parameter set.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 16, the combination of Seo and Sharma discloses the UE of claim 11, but does not expressly disclose wherein aggregation levels, for the PDCCH WUS, include a subset of available aggregation levels that are not configured for the PDCCH WUS in the search space set.
            However, He discloses aggregation levels, for the PDCCH WUS, include a subset of available aggregation levels that are not configured for the PDCCH WUS in the search space set (He: [0260] – parameter set includes a number of candidates per CCE aggregation level (a subset). See also [0179-0181].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons reducing signaling, thereby reducing power consumption.
            Regarding Claim 17, the combination of Seo and Sharma discloses the UE of claim 11, but does not expressly disclose wherein a quantity of PDCCH candidates per aggregation level, for the PDCCH WUS, includes a subset of a quantity of PDCCH candidates per aggregation level that are not configured for the PDCCH WUS in the search space set.
            However, He discloses a quantity of PDCCH candidates per aggregation level, for the PDCCH WUS, includes a subset of a quantity of PDCCH candidates per aggregation level that are not configured for the PDCCH WUS in the search space set (He: [0260] – parameter set includes a number of candidates per CCE aggregation level (a subset). See also [0179-0181] further describing the set may be configured for PUSC and PDSCH, not PDCCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the UE of the combination in view of the wake-up signaling of He to identify search spaces for the reasons of reserving power for receiving PDCCH without wasting power for wake-up signals.

            Claims 23-26, dependent upon claim 22 (claim 22 is dependent upon claim independent claim 18) recite similar features as claims 12, 14, 16, and 17, respectively, and are therefore rejected upon the same grounds as claims 12, 14, 16, and 17. Please see above rejections of claims 12, 14, 16, and 17.

Allowable Subject Matter
15.         Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.           
           
17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 30, 2022